Citation Nr: 9916188	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES
1.	Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left elbow.

2.	Timeliness of the appeal on the issue of service 
connection for a left shoulder condition.

3.	Timeliness of the appeal on the issue of propriety of the 
initial 20 percent evaluation assigned for Dupuytren's 
contracture of the left index and ring fingers.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Ehrman 


WITNESS AT HEARING ON APPEAL
Appellant


INTRODUCTION

The veteran had active duty from August 1949 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
RO, which denied claims for a compensable evaluation for a 
service-connected shell fragment wound scar of the left 
elbow, and for service connection for a left shoulder 
disorder claimed as secondary to service-connected residuals 
of shell fragment wound of the back. During the pendency of 
the appeal, the veteran also disagreed with a June 1996 
rating decision that granted service connection, and assigned 
a 20 percent disability evaluation, for Dupuytren's 
contracture of the left index and ring fingers; the Board now 
characterizes that issue in accordance with Fenderson v. 
West, 12 Vet.App. 119 (1999).  

In September 1998, the veteran testified at a hearing before 
the undersigned Member of the Board at the VA Central Office 
in Washington, D.C. (VA Central
Office hearing).


REMAND

Initially, the Board notes that the record raises questions 
as to whether the veteran filed timely substantive appeals on 
the issues of service connection for a shoulder disorder, and 
the propriety of the initial 20 percent evaluation assigned 
for Dupuytren's contracture of the left index and ring 
fingers.  In this regard, the Board notes an appeal to the 
Board consists of a timely filed notice of disagreement (NOD) 
in writing and, a timely filed substantive appeal in response 
to the statement of the case (SOC).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (1998).  A claimant has one (1) 
year from the date of notification of the rating decision to 
file a notice of disagreement to initiate the appeal process.  
38 U.S.C.A. § 7105(b)(1).  In order to complete the appeal, a 
claimant must file a substantive appeal within sixty (60) 
days of the mailing date of the statement of the case, or 
within the remaining time, if any, of the one (1) year period 
beginning on the date of notification of the rating decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  See Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  

As regards the issue of service connection for a left 
shoulder, the Board notes that the RO denied the claim as not 
well grounded in March 1996.  Following notification of the 
denial on April 3, 1996, the veteran filed a NOD in July 
1996.  However, following issuance of a statement of the SOC 
later in July 1996, it does not appear that the veteran filed 
a substantive appeal until July 14, 1997, shortly after the 
RO's June 25, 1997 letter to the veteran that a substantive 
appeal had only been filed with respect to the left elbow 
issue, but well after the applicable time period for 
perfecting an appeal.  In a September 1997 letter, the RO 
explained the above circumstances in support of its 
conclusion that the substantive appeal on the left shoulder 
issue was untimely.  In a subsequent September 1997 response, 
the veteran's representative asserted that a May 1996 VA Form 
9 constituted a substantive appeal on the both the left elbow 
and shoulder issues; the RO construed such letter as a notice 
of disagreement with the RO's determination as to timeliness 
of the substantive appeal on the left shoulder condition.  
The RO issued a statement of the case on the timeliness 
issue; however, it does not appear that the veteran 
subsequently file a substantive appeal on the timeliness 
issue.  The veteran's representative essentially conceded 
this point during the September 1998 Board hearing (see 
Hearing Transcript, at 4) during which the claim for service 
connection for a left shoulder disorder was not addressed.   

As regards the issue pertaining to disability involving the 
left hand, the Board notes that in a June 24, 1996 letter, 
the RO notified the veteran of its grant of service 
connection and assignment of a 20 percent evaluation for 
Dupuytren's contracture of the left index and ring fingers.  
A timely NOD was filed on July 9, 1996.  As a result, an SOC 
was issued on July 30, 1996, along with a letter explaining 
to the veteran his appellate rights and responsibilities, 
including notice that he must complete and file an enclosed 
VA Form 9 to complete his appeal.  In response to a June 25, 
1997 letter to the veteran from the RO (notifying him that, 
to date, he had only filed a substantive appeal with respect 
to the left elbow condition), the veteran's representative 
filed a VA Form 9 on July 29, 1997 that clearly indicated 
that the veteran wished to appeal, inter alia, the assigned 
evaluation for the disability affecting the left hand.  
However, that document was filed more than one year after 
both the June 1996 notification of the assignment of the 20 
percent evaluation, and the issuance of the July 1996 SOC. 
While the RO indicated, in a September 1997 letter, that the 
substantive appeals on both the left shoulder and the left 
hand issue were untimely, and it does not appear that either 
the veteran or his representative challenged that 
determination with respect to the disability affecting the 
left hand within the 60-day period provided, the RO 
inexplicably certified the left hand issue as on appeal.  The 
veteran and his representative asserted the veteran's 
entitlement to an evaluation in excess of 20 percent for the 
disability affecting the left hand during a September 23, 
1998 hearing before the undersigned.  

The Board finds that facts noted above reflect inconsistency 
and possible confusion on both the RO's and the veteran's 
parts as regards the timeliness issues. Significantly, while 
the RO has considered the questions as separate issues for 
which a timely notice of disagreement and substantive appeal 
must be filed to place in appellate status, the Board 
considers the question of timeliness of the appeal a 
fundamental component of any appealed issue. Furthermore, 
following adjudication of a question of timeliness of appeal, 
the appellant is entitled to notice of, and an explanation 
for, the denial, and an opportunity to present evidence 
and/or argument on such issue prior to appellate 
consideration of the issue.  

To clear up any remaining confusion, and to ensure that there 
is no prejudice to the veteran in the Board addressing the 
timeliness questions, the Board finds that the RO should, 
again, specifically consider both timeliness questions, in 
the first instance. In the event that any determination is 
unfavorable to the veteran, the RO should notify him of the 
decision (to include a clear statement of the reasons and 
bases for decision, and the applicable legal authority relied 
upon in reaching that decision), and afford him and his 
representative an opportunity to present written or other 
argument in response thereto, before the matter is returned 
to the Board for appellate consideration.  See Marsh v. West, 
11 Vet. App. 468, 471 (1998).  In adjudicating each 
timeliness question, the RO should specifically consider 
whether any document received with the applicable period by, 
or on behalf of, the appellant can be construed as a timely 
substantive appeal, and whether the record demonstrates good 
cause warranting an extension of the time period for filing a 
substantive appeal prior to the expiration of that time 
limit.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.303.  

As regard the residuals of the veteran's shell fragment wound 
of the left elbow, the Board notes that that disability has 
(along with residuals of shell fragment wounds of the back 
and buttocks) been evaluated only as scars under Diagnostic 
Code 7805. However, the medical evidence currently of record 
appears to raise some question as to the full nature and 
extent of all disability affecting the veteran's left elbow.  
A May 1996 VA examination report's diagnosis of peripheral 
neuropathy, "marked neuropathy of the left ulnar radial 
distribution secondary to shrapnel fragment wound of the left 
elbow," and notation of x-ray evidence of two metallic 
retained foreign bodies about the left elbow.  Moreover, on 
VA scars examination in May 1996, the examiner initially 
noted "no tenderness" of the service-connected elbow and 
back scars, but later noted that there was "tenderness over 
both of these scars." The Board thus finds that the RO 
should have the veteran undergo all such VA examination(s) 
(to include orthopedic and neurological evaluation) necessary 
to adequately assess the full nature and extent of all the 
residuals of the shell fragment wound of the left elbow.

Following completion of the foregoing, the RO should also 
consider all potentially applicable rating criteria in 
evaluating the veteran's disability, to include the rating 
criteria for evaluating peripheral nerve injury/disease (see 
38 C.F.R. § 4.124), as well as rating criteria for evaluating 
muscle injuries (pursuant to which shell fragment wounds 
generally are evaluated) (see 38 C.F.R. §§ 4.56, 4.73).  
While, effective July 1997, the latter criteria were revised, 
the Board finds because, with respect to the disability under 
consideration, the revision involves only changes in language 
and organizations, rather than changes in the substantive 
content of the rating criteria, neither the former nor the 
revised version of the criteria is "more favorable" to the 
veteran, and the veteran will not be prejudiced if the RO 
considers only the new criteria for muscle injuries in 
analyzing the severity of the veteran's shrapnel wound. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). The RO should also 
consider whether a separate evaluation is warranted for the 
veteran's scar, apart from other disability affecting the 
elbow that also is attributable to the shell fragment wound 
of the elbow.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Accordingly, this claim is hereby REMANDED to the RO for the 
following action: 

1.	The veteran should undergo 
appropriate VA examination(s) (to include 
orthopedic and neurological evaluation) 
to assess the full nature and extent of 
all disability affecting the left elbow 
that is a residual of the shell fragment 
wound. T he entire claims folder, to 
include a complete copy of this REMAND, 
must be made available to the examiner(s) 
for review in connection with the 
examination(s).  All indicated tests and 
studies should be performed, to include 
X-rays of the left elbow, and all 
clinical findings should be reported in 
detail.  The examiner(s) should 
specifically indicate whether there are 
any retained foreign bodies associated 
with the elbow scar, whether such scar is 
adherent to underlying tissue, and 
whether such scar is tender and painful 
on palpation.  All examination findings, 
along with the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in 
typewritten report(s).  

2.	The RO should review the examination 
report(s) for compliance with this 
REMAND.  If any is deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.	After completion of the development 
above, and after undertaking any 
additional development deemed warranted 
by the record, RO should adjudicate the 
veteran's claim for a compensable 
evaluation for residuals of a shell 
fragment wound of the elbow on the basis 
of all relevant evidence of record and in 
light of all applicable laws, 
regulations, and case law (to include 
that cited to above), to include the 
rating criteria for evaluating peripheral 
nerve injuries/diseases, and the revised 
criteria for evaluating muscle injuries.  
The RO should also consider whether a 
separate evaluation is warranted for a 
scar, in additional to an evaluation for 
other left elbow disability.  
Adjudication of the claim also should 
include consideration of whether an 
increased rating on an extra-schedular 
basis. The RO should provide adequate 
reasons and basis for its decision, 
addressing all issues and concerns that 
are noted in this REMAND.

4.	The RO also should adjudicate the 
question of whether a timely substantive 
appeal has been filed as regards the 
issues of (1) service connection for a 
left shoulder condition; and (2) the 
propriety of the initial 20 percent 
evaluation for Dupuytren' s contracture 
of the left index and ring fingers; such 
adjudication must be consistent with the 
directives and applicable legal authority 
addressed above.  The RO should provide 
adequate reasons and basis for its 
decision, addressing all issues and 
concerns that are noted in this REMAND.

5.	If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (to include a detailed analysis of 
the reasons for the RO's determinations, 
and recitation of all additional legal 
authority considered since the May 1996, 
and July 1996 SOCs), and be afforded the 
applicable opportunity to respond before 
the claims file is be returned to the 
Board for further appellate review. 

The purpose of this REMAND is to ensure that all due process 
requirements are met, and to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument while the case is in remand status. See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995). 

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998).  

